        Case 2:20-cv-04659-GEKP Document 17 Filed 02/11/21 Page 1 of 9



                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ANCELL EUGENE HAMM,
    Plaintiff

       v.                                           CIVIL NO. 20-4659

CHARLES ZAGORSKIE, et aL,
    Defendants

                                       MEMORANDUM

PRATTER,J.                                                               FEBRUARY//, 2021

       Plaintiff Ancell Eugene Hamm, a prisoner incarcerated at SCI Fayette, filed this civil

action pursuant to 42 U.S.C. § 1983 against several defendants, including: (1) Charles Zagorskie

(identified in the Complaint as the "arresting officer Chester County Courthouse"); (2) William

Billy Lamb ("Sub Nominee, Office of the District Attorney Chester County Courthouse"), Judge

Chad F. Kenney, Tom Hogan ("District Attorney"), Charles "(Last Name Unknown)" ("Grand

Jury Foreman 22, January 1973"), Ronald C. Nagle ("Judge"), and Richard Wickersham ("Trial

Judge"). (ECF No. 1.) Mr. Hamm raises claims related to his 1972 arrest and resulting criminal

prosecution and conviction. Mr. Hamm also seeks leave to proceed informapauperis.

       Although the Court previously dismissed this case for failure to prosecute, the Court will

reopen the case now because it appears belatedly by recent filings that Mr. Hamm wants to

prosecute this case. (ECF Nos. 14-16.) For the following reasons, the Court will grant Mr.

Hamm leave to proceed in forma pauperis and dismiss his Complaint as legally frivolous,

pursuant to 28 U.S.C. § 1915(e)(2)(B)(i).
        Case 2:20-cv-04659-GEKP Document 17 Filed 02/11/21 Page 2 of 9



I.      FACTUAL ALLEGATIONS AND PROCEDURAL HISTORY

        Mr. Hamm is serving a life sentence for murdering two police officers in 1972. Hamm v.

Obama, Civ. A. No. 11-1429, 2011 WL 10604622, at *1 (D.D.C. Aug. 31, 2011), afj'd, 448 F.

App'x 76 (D.C. Cir. 2012) (citing Hamm v. Rendell, Civ. A. No. 08-442, 2009 WL 8191941, at

* 1 (W.D. Pa. Oct. 8, 2009). Over the past several decades, Mr. Hamm has repeatedly and

unsuccessfully challenged his conviction and sentence in numerous federal habeas proceedings. 1

See, e.g., Hamm v. Court of Common Pleas for the 15th Judicial Dist., No. CIV.A. 11-1067,

2011 WL 1668388, at *1 (E.D. Pa. May 2, 2011) (observing that "Petitioner has filed numerous

petitions with this court seeking habeas corpus relief' and that "[t]he United States Court of

Appeals for the Third Circuit has denied multiple applications by Petitioner for authorization to

file a second or successive writ of habeas corpus").

       Several judges in this District, have considered Mr. Ham.m's various habeas proceedings

and have denied habeas relief. See Hamm v. Lane, E.D. Pa. Civ. A. No. 20-3135 (July 9, 2020

Order, ,r 2) (Judge Kenney dismissed petition for lack of subject matter jurisdiction because it

was a successive petition); Hamm v. Schmehl, E.D. Pa. Civ. A. No. 18-3093 (Judge Pappert

dismissed petition for lack of subject matter jurisdiction because it was a successive petition and

subsequently prohibited Mr. Hamm from filing additional habeas petitions challenging his 1974

murder conviction "without first requesting and receiving approval from this Court."); Hamm v.

Lane, E.D. Pa. Civ. A. No. 17-687 (Judge Schmehl dismissed Mr. Ham.m's case for failure to file

a proper petition); Hamm v. Castille, E.D. Pa. Civ. A. No. 13-5185 (Judge Ditter dismissed Mr.



1
  Mr. Hamm has alleged in other cases that his life sentences were vacated in 1977, but "he
ignores the fact that his life sentences for two counts of first-degree murder were reimposed on
remand and affirmed by the Pennsylvania Supreme Court." Hamm v. Rendell, 376 F. App'x 244,
245 (3d Cir. 2010) (per curiam).


                                                 2
          Case 2:20-cv-04659-GEKP Document 17 Filed 02/11/21 Page 3 of 9



Hamm's petition with prejudice, noting that Mr. Hamm had filed at least sixteen unsuccessful

prior habeas petition and that he was repeating arguments presented to the Court over many

years regarding his convictions); Hamm v. Court of Common Pleas for the 15th Judicial District

ofPa., E.D. Pa. Civ. A. No. 11-1067 (Judge Ditter denied Mr. Hamm's petition with prejudice

and directed the Clerk not to accept further filings in the case).

          On September 17, 2020, Mr. Hamm filed another complaint with this Court. Mr. Hamm

avers that his 1974 murder convictions are invalid because the grand jury failed to issue a true

bill of indictment. Specifically, Mr. Hamm asserts that the grand jury foreman, Charles "Last

Name Unknown", "failed to date the requested indictment in his personal handwriting" and

"illegally" stamped the indictment with a rubber stamp. (ECF No. 2 at 3, 5.)2 As a result, Mr.

Hamm claims to have been illegally incarcerated and subjected to cruel and unusual punishment

in violation of his constitutional rights. (Id.) Mr. Hamm seeks $1million in compensatory

damages and $1million in punitive damages against the named defendants for his "illegal

incarceration" without an "indictment by the Chester County grand jury." He also seeks

''removal from further involuntary servitude," averring that he has been "kidnapped by the

defendants." (Id. at 6.)

         In a September 30, 2020 Order, the Court denied Mr. Hamm's motion to proceed in

forma pauperis, giving him 30 days to file a certified copy of his account statement showing

account activity from March 17, 2020 through September 17, 2020 or pay the required fees of

$400 to the Clerk of Court. (ECF No. 4.) When Mr. Hamm failed to do so, the Court dismissed

his case without prejudice for failure to prosecute on December 3, 2020. (ECF No. 13.) Since

the entry of this Court's December 3, 2020 Order, Mr. Hamm has filed objections (ECF No. 14)



2
    The Court adopts the pagination assigned to the Complaint by the CM/ECF system.

                                                  3
        Case 2:20-cv-04659-GEKP Document 17 Filed 02/11/21 Page 4 of 9



as well as two motions for an in-court hearing (ECF Nos. 15-16.). Mr. Hamm's objections, filed

on December 29, 2020, mirror the allegations set forth in his Complaint. Specifically, Mr.

Hamm asserts that he "was never indicted by the Chester County Grand[] Jury" and he has been

"kidnapped". (ECF No. 14 at 1.) Mr. Hamm's motions for hearing also repeat the allegations

made in his Complaint and assert that he is "entitled to an in court hearing" and "immediate

discharge." (ECF No. 15 at 1; ECF No. 16 at 2.)

        It appears from his recent filings that Mr. Hamm hopes to prosecute this case, so the

Court will reopen this case. 3 For the reasons below, the Court will grant Mr. Hamm leave to

proceed in forma pauperis and dismiss his Complaint as legally frivolous.

II.     STANDARD OF REVIEW

        The Court will grant Mr. Hamm leave to proceed in forma pauperis because it appears

that he is incapable of paying the fees to commence this civil action. 4 Accordingly, 28 U.S.C. §

1915(e)(2)(B) requires the Court to dismiss the Complaint if, among other things, it is frivolous.

A complaint is frivolous if it "lacks an arguable basis either in law or in fact," Neitzke v.

Williams, 490 U.S. 319,325 (1989), and is legally baseless ifit is "based on an indisputably

meritless legal theory," Deutsch v. United States, 67 F.3d 1080, 1085 (3d Cir. 1995). Mr. Hamm



3
 Due to Mr. Hamm's prose status, reconsideration of the Court's December 3, 2020 under
Federal Rules of Civil Procedure 59(e) or relief from that judgment under Rule 60(b)(l) are
available options.
4
 In light of Mr. Hamm's recent filings, the Court has reconsidered the motion for leave to
proceed informapauperis. (ECF No. 1.) Although Mr. Hamm has still not provided the Court
with a certified copy of his prisoner account statement, a certification of Mr. Hamm' s prisoner
account balance has been completed by a prison official at SCI Fayette, stating that Mr. Hamm
had the sum of $22.27 in his account when he sought leave to proceed in forma pauperis. Based
on this certification, the Court will permit Mr. Hamm to proceed in forma pauperis in this
matter. However, as a prisoner, he will be obligated to pay the filing fee in installments in
accordance with the Prison Litigation Reform Act. See 28 U.S.C. § 1915(b).


                                                  4
         Case 2:20-cv-04659-GEKP Document 17 Filed 02/11/21 Page 5 of 9



is proceeding prose, The Court will construe his allegations liberally. Higgs v. Att'y Gen., 655

F.3d 333, 339 (3d Cir. 2011).

III.    DISCUSSION

        The Court will dismiss Mr. Hamm's Complaint as frivolous, noting that this is certainly

not the first time Mr. Hamm has sued high-ranking officials claiming that they are responsible

for subjecting him to "involuntary servitude" by virtue of his 1974 murder convictions. In 2011,

he sued then-President Barack Obama, Hillary Clinton, Tom Corbett, and two judges, raising

similar claims to those raised in the instant case. See Hamm v. Obama, Civ. A. No. 11-1429

(D.D.C.). That case was dismissed as frivolous. Id. (August 31, 2011 Memorandum). In 2019,

Mr. Hamm sued then-President Donald J. Trump, three federal judges of this District who had

presided over his prior habeas proceedings, Warden Mark Capozza, and clerk of court Barkman,

claiming that his 1974 murder convictions were invalid because the grand jury failed to issue a

true bill of indictment. See Hamm v. Trump, Civ. A. No. 19-1697, 2019 WL 2162301, at *2

(E.D. Pa. May 16, 2019). That case was also dismissed as frivolous. Id.

       To the extent Mr. Hamm is suing Judge Kenney for rejecting his arguments for habeas

relief or Judge Wickersham for his role as trial judge during his criminal proceedings, the jurists

are entitled to absolute immunity from civil rights claims that are based on acts or omissions

taken in their judicial capacity, so long as they do not act in the complete absence of all

jurisdiction. See Stump v. Sparkman, 435 U.S. 349, 355-56 (1978); Azubuko v. Royal, 443 F.3d

302, 303-04 (3d Cir. 2006) (per curiam). Accordingly, there is no legal basis for Mr. Hamm's

claims against Judge Kenney based on the ruling in Mr. Hamm's habeas case or against Judge

Wickersham based on his presiding at Mr. Hamm's criminal proceedings. They are both entitled

to absolute judicial immunity.



                                                  5
        Case 2:20-cv-04659-GEKP Document 17 Filed 02/11/21 Page 6 of 9



        To the extent that Mr. Hamm sues "Charles" based on his role as the grand jury foreman,

Charles is also entitled to absolute immunity. The grand jurors enjoy absolute immunity from

civil or criminal suit for its acts, preventing any inquiry into the grand jury's motivations. See

Imbler v. Pachtman, 424 U.S. 409,423 n. 20 (1976) (Grand jurors possess absolute immunity

because like a judge they must "exercise a discretionary judgment on the basis of evidence

presented to them."); Yaselli v. Goff, 12 F.2d 396,403 (2d Cir. 1926) (Grand jurors and other

judicial officers are not liable "in a civil suit for a judicial determination, however erroneous it

may be, and however malicious the motive which has produced it.").

        To the extent Mr. Hamm sued Attorneys Lamb and Hogan based on their positions as

prosecutors during his criminal trial or subsequent habeas proceedings, they are also entitled to

absolute immunity. Prosecutors are entitled to absolute immunity from liability under § 1983 for

acts that are "intimately associated with the judicial phase of the criminal process" such as

"initiating a prosecution and ... presenting the State's case." Imbler, 424 U.S. at 430-31.

Absolute immunity extends to the decision to initiate a prosecution, Imbler, 424 U.S. at 431,

including "soliciting false testimony from witnesses in grand jury proceedings and probable

cause hearings," Kulwicki v. Dawson, 969 F.2d 1454, 1465 (3d Cir. 1992), presenting a state's

case at trial, Imbler, 424 U.S. at 431, and appearing before a judge to present evidence. Fogle v.

Sokol, No. 19-1066, 2020 WL 1921611, at *6 (3d Cir. Apr. 20, 2020). Moreover, District

Attorneys and other supervisory prosecutors are likewise entitled to absolute immunity from

claims based on their role in pursuing a prosecution on behalf of the Commonwealth. See Van

de Kamp v. Goldstein, 555 U.S. 335, 348-49 (2009).

       Mr. Hamm has also sued Judge Nagle. It appears that Judge Nagle represented Mr.

Hamm during his criminal proceedings prior to Judge Nagle's appointment to the bench. See



                                                  6
        Case 2:20-cv-04659-GEKP Document 17 Filed 02/11/21 Page 7 of 9



Commonwealth v. Hamm, 378 A.2d 1219, 1220 (Pa. 1977). To the extent that Mr. Hamm's

claims against Judge Nagle are based on his performance as Mr. Hamm's defense counsel, the

law is settled that criminal defense attorneys are not state actors for purposes of§ 1983. See

Polk Cty. v. Dodson, 454 U.S. 312, 325 (1981) ("[A] public defender does not act under color of

state law when performing a lawyer's traditional functions as counsel to a defendant in a

criminal proceeding.") (footnote omitted); Clarkv. Punshon, 516 F. App'x 97, 99 (3d Cir. 2013)

(per curiam) (noting that a court-appointed attorney is not a state actor for purposes of§ 1983);

Angelico v. Lehigh Valley Hosp., Inc., 184 F.3d 268,277 (3d Cir. 1999) ("Attorneys performing

their traditional functions will not be considered state actors solely on the basis of their position

as officers of the court.")

        Finally, Mr. Hamm has not articulated any plausible basis for concluding that Officer

Zagorskie, identified only as "arresting officer" in the caption of Mr. Hamm's Complaint,

violated his rights. Any claims made by Mr. Hamm pursuant to 42 U.S.C. § 1983 for

constitutional violations stemming from his 1972 arrest are in any event time-barred.

Pennsylvania's two-year statute of limitations period applies to these types of§ 1983 claims. See

42 Pa. Cons. Stat.§ 5524; Wallace v. Kato, 549 U.S. 384,387 (2007); Rougher v. Univ. of

Pittsburgh, 882 F.2d 74, 80 (3d Cir. 1989). The limitations period governing claims related to

searches and seizures generally accrues at the time of the search and seizure because at that time,

''the plaintiff knew or should have known of the injury upon which [his] action is based."

Sameric Corp. ofDel., Inc. v. City ofPhi/a., 142 F.3d 582,599 (3d Cir. 1998); see also

Whitenight v. Commonwealth ofPennsylvania State Police, 674 F. App'x 142, 144 (3d Cir.

2017) (per curiam); Woodson v. Payton, 503 F. App'x 110, 112 (3d Cir. 2012) (per curiam). The

limitations period governing claims of false arrest without a warrant accrues at the time litigant



                                                  7
        Case 2:20-cv-04659-GEKP Document 17 Filed 02/11/21 Page 8 of 9



became detained pursuant to legal process. See Wallace v. Kato, 549 U.S. 384,397 (2007)

("[T]he statute of limitations upon a § 1983 claim seeking damages for a false arrest in violation

of the Fourth Amendment, where the arrest is followed by criminal proceedings, begins to run at

the time the claimant becomes detained pursuant to legal process."); Montgomery v. De Simone,

159 F.3d 120, 126 (3d Cir. 1998) ("A claim for false arrest, unlike a claim for malicious

prosecution, covers damages only for the time of detention until the issuance of process or

arraignment, and not more."). Mr. Hamm's Complaint, filed in 2020 several decades after his

arrest, is clearly untimely as to those claims.

IV.    CONCLUSION

       For the foregoing reasons, the Court will vacate the Order dismissing this case for failure

to prosecute and dismiss the Complaint as legally frivolous pursuant to 28 U.S.C. §

1915A(b)(l). 5 Mr. Hamm will not be permitted to file an amended complaint because

amendment would be futile. See Grayson v. Mayview State Hosp., 293 F.3d 103, 114 (3d Cir.




5
  Mr. Hamm may not seek release from imprisonment by way of a § 1983 action, nor may he
seek damages based on unconstitutional conviction or imprisonment while his convictions
remain intact. See Heckv. Humphrey, 512 U.S. 477, 486-87 (1994) ("[T]o recover damages for
allegedly unconstitutional conviction or imprisonment, or for other harm caused by actions
whose unlawfulness would render a conviction or sentence invalid, a § 1983 plaintiff must prove
that the conviction or sentence has been reversed on direct appeal, expunged by executive order,
declared invalid by a state tribunal authorized to make such determination, or called into
question by a federal court's issuance of a writ of habeas corpus[.]" (footnote and citation
omitted)); Preiser v. Rodriguez, 411 U.S. 475, 500 (1973) ("[W]hen a state prisoner is
challenging the very fact or duration of his physical imprisonment, and the relief he seeks is a
determination that he is entitled to immediate release or a speedier release from that
imprisonment, his sole federal remedy is a writ of habeas corpus.").
                                                  8
        Case 2:20-cv-04659-GEKP Document 17 Filed 02/11/21 Page 9 of 9



2002). The Court will deny Mr. Hamm's outstanding motions for in-court hearings as moot. An

appropriate order follows.




                                            9
